Title: From John Adams to James McHenry, 26 May 1800
From: Adams, John
To: McHenry, James



Sir,
Philadelphia, May 26. 1800.

In answer to your Letter of the 24, I can only say that I have referred the Papers relative to extra Services to the Secretary of the Treasury who has not yet reported. That I cannot determine any Thing on Major Tousard’s Claim nor Mr. Dinsmores till some general rule is settled,—Major Tousard however and Mr Dinsmore will have Justice done them.
If you approve of the Measure you may send a Commission for my Signature to promote Major Tousard to be a Lieut. Colonel and another to appoint him Inspector. These two Commissions with their Emoluments will be sufficient in future without extra Allowances. The past will be considered. I pray you to give him, a Certificate of what you think ought to be allowed him.
I am &c

John Adams